                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


TIMOTHY C. DRAPER,

               Petitioner,

vs.                                      Case No. 3:17-cv-750-J-39MCR

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                 ORDER

                           I.   INTRODUCTION

      Petitioner, an inmate of the Florida penal system proceeding

pro se, challenges his state court (St. Johns County) conviction

through a Petition for Writ of Habeas Corpus (Petition) (Doc. 1)

pursuant to 28 U.S.C. § 2254.     He is serving a twelve-year prison

sentence (aggravated assault with a firearm; false imprisonment;

aggravated battery with a deadly weapon) to be followed by eight

years of probation (possession of a firearm by a convicted felon).

Petition at 1. Respondents filed a Response to Petition (Response)

(Doc. 12).1   Petitioner notified the Court he does not intend to



      1
      The Court hereinafter refers to the exhibits to the Appendix
(Doc. 12) as "Ex."      The Court refers to the Transcript of
Proceedings (Doc. 16) as "Tr." Where provided, the page numbers
referenced in this opinion are the Bates stamp numbers at the
bottom of each page of the exhibit. Otherwise, the page number on
the particular document will be referenced.
file a reply (Doc. 14).         The Petition is timely filed.   See

Response at 8-9.

                       II.    EVIDENTIARY HEARING

     The pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).      As the record

refutes the asserted factual allegations or otherwise precludes

habeas relief, the Court finds Petitioner is not entitled to an

evidentiary hearing.     Schriro v. Landrigan, 550 U.S. 465, 474

(2007).   Petitioner has not met his burden of demonstrating a need

for an evidentiary hearing, particularly since an evidentiary

hearing was conducted in state court on several post conviction

claims.   See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012).

                       III.   CLAIMS OF PETITION

     Petitioner raises five grounds in his Petition.     In grounds

one through three,    he raises claims of ineffective assistance of

trial counsel.     He claims trial counsel was ineffective for: (1)

"failing to disclose to the court and the defendant the current


                                  - 2 -
competency issues regarding the state[']s key witness[;]" (2)

"failing to motion the trial court for defense D.N.A. expert

affirmatively misleading defendant that he was not eligible for

D.N.A. expert due to the economy[;] and (3) "failing to inform the

court that the ordered mental health evaluation to determine

defendant's competency to stand trial had never been done[,]"

depriving Petitioner of a fair trial.2         Petition at 4, 6, & 7-8.

      In his fourth ground, Petitioner claims the post conviction

court committed reversible error "when it failed to conduct an

adequate Faretta3 hearing prior to allowing defendant to represent

himself during the evidentiary hearing[,]" depriving Petitioner of

his rights under the Due Process Clause.        Petition at 9.    Finally,

in   his    fifth   ground,    Petitioner   claims   his   "conviction   was

illegally obtained when the court accepted Petitioner's plea using

a legally insufficient plea colloquy."         Id. at 11.

                         IV.    STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254.      This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state



     2
      Petitioner apparently raises an additional claim under this
ground: the trial court erred in allowing defendant to proceed to
trial without conducting a competency hearing. Petition at 7-8.
The Court will address this additional claim under ground three.
      3
          Faretta v. Cal., 422 U.S. 806 (1975).

                                    - 3 -
courts in criminal cases."    Shoop v. Hill, 139 S.Ct. 504, 506

(2019) (per curiam).   The AEDPA statute:   "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."   Id.   Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."   Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam)).

     Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States,' or (2) 'was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.' 28 U.S.C. § 2254(d)." Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).

     Thus, in order to obtain habeas relief, the state court

decision must unquestionably conflict with Supreme Court precedent.

Harrington v. Richter, 562 U.S. 86, 102 (2011).       If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.    Meders, 911 F.3d at 1351.    As noted in

Richter, unless the petitioner shows the state court's ruling was

so lacking in justification that there was error well understood

and comprehended in existing law beyond any possibility for fair-




                               - 4 -
minded disagreement, there is no entitlement to habeas relief.

Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

        In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."                     Meders, 911 F.3d at

1349.     Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale       or    reasoning,      AEDPA     deference        is    due    "absent    a

conspicuous misapplication of Supreme Court precedent."                             Id. at

1350 (citation and quotation marks omitted).

        Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. § 2254(e)(1). But, this presumption

of   correctness       applies     only    to    findings    of       fact,   not    mixed

determinations of law and fact.                 Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

        Where   there    has   been    one      reasoned    state      court    judgment

rejecting       a    federal   claim      followed   by     an    unexplained        order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the




                                          - 5 -
unexplained decision adopted the same reasoning."                 Wilson v.

Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

        Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                As

such, state-court judgments will not easily be set aside once the

Court     employs    this   highly     deferential   standard      that   is

intentionally difficult to meet.         See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ, it

severely limits those occasions to those "where there is no

possibility    fairminded   jurists     could   disagree   that   the   state

court's decision conflicts" with Supreme Court precedent.           Id.    In

sum, application of the standard set forth in 28 U.S.C. § 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.     Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                V.   INEFFECTIVE ASSISTANCE OF COUNSEL

        Petitioner raises three claims of ineffective assistance of

counsel. To prevail on his Sixth Amendment claims, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable
                                     - 6 -
probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).          See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either component).

        In order to obtain habeas relief, a counsel's errors must be

so great that they actually adversely effect the defense. In order

to satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."      Strickland, 466 U.S. at 694.

        The standard created by Strickland is a highly deferential

standard,     requiring   a   most   deferential    review   of   counsel's

decisions.       Richter, 562 U.S. at 105.         Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required by

AEDPA: the one to a state court's decision.           Nance, 922 F.3d at

1303.    Thus,

             Given the double deference due, it is a "rare
             case in which an ineffective assistance of
             counsel claim that was denied on the merits in
             state court is found to merit relief in a
             federal habeas proceeding." Johnson v. Sec'y,
             DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
             for the reasons we have already discussed, it
             is rarer still for merit to be found in a
             claim that challenges a strategic decision of
             counsel.

Nance, 922 F.3d at 1303.




                                     - 7 -
             VI.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                 A.    Ground One

      In ground one, Petitioner claims the ineffective assistance of

counsel for failure to disclose to the court and the defendant the

competency issues of the state's key witness, Lisa Pressley.

Petitioner raised this claim in his Rule 3.850 motion, Ex. Q at 22-

25, and the circuit court addressed this ground after conducting an

evidentiary hearing.      Ex. S.       In its order, the circuit court set

forth the two-pronged Strickland standard before addressing the

grounds for relief.      Ex. T at 179-81.

      The circuit court, in addressing the claim of ineffective

assistance of counsel, considered evidentiary hearing testimony.

Id.   at   181.    The   court    found      trial   counsel's,   Ms.   Barger's

testimony    credible.     Id.        at   183-84.     The   court   also   found

Petitioner failed to establish that Ms. Barger was ineffective for

failing to challenge Ms. Pressley's competency.               Id. at 184.     The

court denied the claim concluding Petitioner failed to establish

either ineffectiveness or resulting prejudice.               Id. at 185.     Upon

review,    Petitioner    failed       to    overcome   the   presumption    that

counsel's performance fell within the wide range of reasonably

professional assistance.

      The Fifth District Court of Appeal (5th DCA) affirmed per

curiam without explanation.                Ex. AA.     This affirmance is an

adjudication on the merits entitled to AEDPA deference. This Court

will employ the "look through" presumption; the Court will "look

                                       - 8 -
through" the unexplained decision to the last related state court

decision that provides relevant rationale (the circuit court's

decision denying post conviction relief) and will presume the

unexplained 5th DCA decision adopted the same reasoning as the

circuit court.         Wilson.

        The Court is convinced that fairminded jurists could agree

with the circuit court's decision.                  Additionally, the Court defers

to the state court's factual findings, including its credibility

assessments. Petitioner has failed to rebut their correctness with

clear    and       convincing    evidence.           See     28   U.S.C.    2254(e)(1).

"Determining the credibility of witnesses is the province and

function of the state courts, not a federal court engaging in

habeas       review.        Federal       habeas    courts    have   'no    license    to

redetermine        credibility       of    witnesses    whose     demeanor    has    been

observed by the state trial court, but not by them.'"                       Consalvo v.

Sec'y for Dep't of Corr., 664 F.3d 842, 845 (11th Cir. 2011) (per

curiam) (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)),

cert. denied, 568 U.S. 849 (2012).

        As   the    state    court    reasonably       determined     the    facts    and

reasonably applied federal law to those facts in rejecting the

claim of ineffective assistance of counsel, Petitioner is not

entitled to habeas relief. The state court's ruling is entitled to

AEDPA deference.        The 5th DCA affirmed the trial court's decision.

Ex. AA.       The 5th DCA's decision is not inconsistent with Supreme

Court precedent, and the state court's adjudication of this claim

                                            - 9 -
is not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.     Thus, AEDPA

deference is due, and Petitioner is not entitled to relief on

ground one.

     Evidentiary hearing testimony reveals Ms. Barger deposed Ms.

Pressley at the Sulzbacher Center in Jacksonville, Florida.      Ex. S

at 458.   The deposition took place in Jacksonville, because "it's

our obligation to take a deposition in the county where the witness

resides."   Id.   Ms. Barger testified it was never a secret that Ms.

Pressley had had some mental health problems.      Id. at 459.    Ms.

Barger said no one tried to hide Ms. Pressley's condition and it

was known why she left the Sheriff's Office.     Id.

     During the deposition, Ms. Barger did not observe or hear

anything that caused her to believe Ms. Pressley may be incompetent

to testify.   Id. at 461.   Ms. Barger said she told Petitioner, that

although Ms. Pressley had some mental health issues at the time she

worked as a corrections deputy, there was no nexus between her

problems at the time of her deposition and her observations and

recording of evidence at the jail.        Id. at 462.     Ms. Barger

testified that after reviewing the transcript of the trial, it was

clear the state, on direct, brought out the fact that Ms. Pressley

had been diagnosed as bipolar and manic depressive, was suffering

from post-traumatic stress disorder, and was taking medication.

Id. at 463.       Ms. Barger attested that, after conducting the




                                - 10 -
deposition, she believed Ms. Pressley had the ability to testify.

Id.

      The trial record demonstrates Ms. Pressley worked at the

Sheriff's Office from January 2006 to April of 2012.      Tr. at 252-

53.   On direct, Ms. Pressley testified she left the Office due to

some emotional issues.        Id. at 253.     She testified she was

diagnosed as bipolar, manic depressive, and suffering form post-

traumatic stress disorder.     Id.   She also testified she was taking

medication, but it did not affect her ability to tell the truth.

Id.

      On cross examination, Mr. Barger asked Ms. Pressley whether

they had spoken the day before the trial.          Id. at 259.    Ms.

Pressley said yes.    Id.   Ms. Pressley testified she was not taking

medication when she worked for the Sheriff's Office.      Id. at 262.

She said she began suffering from post-traumatic stress while

employed due to a personal matter.      Id.

      In denying the post conviction motion, the circuit court

opined:

                  The Court finds that Defendant has failed
             to establish Ms. Barger was ineffective for
             failing to challenge Ms. Pressley's competency
             to testify at trial. Ms. Pressley could only
             have been precluded from testifying if the
             Court found her mental health illnesses so
             severe as to render her "unable to communicate
             to the jury, unable to understand the duty to
             tell the truth, or . . . unable to perceive
             and remember events." Hayward,4 183 So. 286,
             at 317. Defendant has proffered no evidence


      4
          Hayward v. State, 183 So.3d 286 (Fla. 2015) (per curiam).
                                 - 11 -
          supporting that Ms. Pressley's disorder
          impaired her ability to communicate to the
          jury, understand her oath to tell the truth,
          or remember or perceive the events pertaining
          to her testimony.     Ms. Barger specifically
          testified at the evidentiary hearing that
          based on her face-to-face interactions with
          Ms. Pressley during depositions the day before
          trial, she found Ms. Pressley alert, able to
          communicate, and able to accurately recall the
          content of the testimony that she offered.
          Moreover, when Mr. Ferebee [the prosecutor]
          questioned   Ms.   Pressley   at   trial,   he
          established before the jury that Ms. Pressley
          suffered from [redacted in the original], she
          was on medication for those illnesses the
          effect of which was to aid her in maintaining
          equilibrium, and the illnesses did not impair
          her ability to tell the truth.      For these
          reasons, the Court finds Defendant has failed
          to   establish   either   ineffectiveness   or
          resulting prejudice, and ground one will be
          denied.

Ex. T at 184-85.

     The circuit court also found credible Ms. Barger's testimony

that she did not collaborate with the prosecutor to conceal Ms.

Pressley's mental health issues from Petitioner or the court, nor

was there any attempt made to hide the fact that Ms. Pressley had

previously suffered mental health problems.    Id. at 182-83.   As

noted by Respondents, "[a] review of the record and the trial and

evidentiary transcripts indicate that the factual findings made by

the trial court and affirmance by the appellate court are supported

by the record."    Response at 21.     As such, Petitioner is not

entitled to habeas relief on ground one.




                              - 12 -
                              B.    Ground Two

      In his second ground, Petitioner raises a claim of the

ineffective assistance of counsel for failure to move the trial

court for a defense DNA expert and for affirmatively misleading

Petitioner into believing he was not eligible for appointment of a

DNA expert due to the economy.           Petition at 6.       Petitioner raised

this claim in the second ground of his Rule 3.850 motion.                    Ex. Q at

25-26.     After an evidentiary hearing, the circuit court denied

relief.    Ex. T at 185-90.       The 5th DCA per curiam affirmed.               Ex.

AA.

      The circuit court, before addressing Petitioner's claim of

ineffective   assistance     of    counsel,     set   forth    the    two-pronged

Strickland standard of review for this claim grounded in the Sixth

Amendment. Ex. T. The court found credible Ms. Barger's testimony

at the evidentiary hearing that she did not tell Petitioner he was

ineligible for an expert due to the economy.                  Id. at 188.        The

court also found, Ms. Barger's "decision not to hire a DNA expert

for the defense because she believed another expert would not be

able to provide any further testimony beyond what she elicited from

the State's FDLE DNA expert on cross-examination" constituted

reasonable trial strategy.         Id.    In its review, the court pointed

out the record support for the prosecutor's assertion during the

evidentiary hearing that Ms. Barger effectively cross examined the

state's DNA expert regarding the reliability of the touch DNA

procured    from   the   firearm.        Id.   at   188.      The    court    opined

                                    - 13 -
Petitioner    failed   to   establish   prejudice,    as    there    was   no

reasonable probability that the testimony elicited by a defense

expert would have impacted the trial in any manner that would

undermine the court's confidence in the verdict.              Id. at 189.

Finding no deficient performance or prejudice, the circuit court

denied relief on this ground.     Id. at 190.

     The record demonstrates Ms. Barger made the strategic decision

to rely on cross examination of the state's DNA expert and not hire

a defense expert because Ms. Barger believed another expert would

not be able to provide any further testimony beyond what she

elicited from the state's DNA expert on cross-examination.             It is

important to recognize, "[wh]ich witnesses, if any, to call . . .

is the epitome of a strategic decision, and it is one that [a

court] will seldom, if ever, second guess."       Waters v. Thomas, 46

F.3d 1506, 1512 (11th Cir. 1995), cert. denied, 516 U.S. 856

(1995). In order to demonstrate ineffectiveness, the decision must

be so patently unreasonable that no competent attorney would have

chosen that path.

     The state court's determination is consistent with federal

precedent.      The decision to rely on cross examination of the

state's DNA expert and not obtain and call a defense DNA expert

under   these    particular   circumstances     was   not    so     patently

unreasonable that no competent attorney would have made that

decision.    Petitioner's counsel made a strategic decision to rely

on effective cross examination of the state's expert, and this type

                                 - 14 -
of tactical decision is entitled to deference and will seldom, if

ever, be second guessed.   See Parlaman v. Sec'y, Dep't of Corr.,

No. 8:14-CV-2644-T-23TGW, 2018 WL 1326891, at *6 (M.D. Fla. Mar.

15, 2018) (noting entitlement to deference for counsel's strategic

decisions in matters normally entrusted to counsel).

     The 5th DCA per curiam affirmed the circuit court's decision.

Ex. AA.   This decision is an adjudication on the merits and is

entitled to deference under 28 U.S.C. § 2254(d). Applying Wilson's

look-through presumption, the rejection of the claim of ineffective

assistance of counsel for failure to move the court for a defense

DNA expert and for misleading Petitioner as to his eligibility for

a DNA expert was based on a reasonable determination of the facts

and a reasonable application of Strickland.

     The 5th DCA's decision is not inconsistent with Supreme Court

precedent, and the state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.      When considering

the claim of ineffective assistance of counsel, this Court must try

to eliminate the distorting effects of hindsight, as counseled to

do so in Strickland, 466 U.S. at 689.    This Court must consider

that counsel is given wide latitude in making tactical decisions,

like selecting whom to call as witnesses.   Id.

     The Court recognizes, "[t]here are countless ways to provide

effective assistance in any given case."      Id.   The trial court

found Ms. Barger decision not to hire a DNA expert and to rely on

                              - 15 -
cross examination of the state's expert reasonable trial strategy.

The Court finds counsel's decision-making was not so patently

unreasonable that no competent attorney would have chosen that

path.

        As stated previously, AEDPA deference is warranted.                           The

record shows the 5th DCA affirmed the decision of the trial court

in denying this ground, and this Court will presume that the state

court adjudicated the claim on its merits, as there is an absence

of   any   indication   or    state-law      procedural      principles          to   the

contrary.       Since   the    last     adjudication         on    the    merits       is

unaccompanied by an explanation, it is Petitioner's burden to show

there was no reasonable basis for the state court to deny relief.

He has failed to do so.       The Court concludes that the state court's

adjudication of this claim is not contrary to or an unreasonable

application     of   Strickland,        or     based    on        an     unreasonable

determination of the facts.         Petitioner is not entitled to habeas

relief on ground two.

                              C.   Ground Three

        In his third ground for relief, Petitioner raises a claim of

ineffective assistance of trial counsel for failure to inform the

court that the court-ordered mental health evaluation to determine

defendant's    competency     to   stand     trial     had    never       been    done,

depriving Petitioner of a fair trial.            Petition at 7.            Petitioner

raised a similar claim in ground five of his post conviction

motion.     Ex. Q at 31-32.        After an evidentiary hearing, in its

                                      - 16 -
order denying post conviction relief, the circuit court applied the

two-pronged Strickland standard of review governing claims of

ineffective assistance of counsel.   Ex. T.   After the evidentiary

hearing, the trial court denied post conviction relief on this

ground. Id. at 197-99. Petitioner appealed the denial of his post

conviction motion, and the 5th DCA per curiam affirmed.     Ex. AA.

     Summarily, the circuit court set forth the claim:

               In ground five of Defendant's motion,
          Defendant claims Ms. Barger was ineffective
          for failing to inform the court that the
          mental   health    evaluation    to   determine
          Defendant's competency to stand trial had not
          been completed, thus violating Defendant's due
          process   right   not   to    be  tried   while
          incompetent.    Defendant asserts that Judge
          Wendy Berger, the judge presiding over
          Defendant's trial, ordered a mental health
          evaluation of Defendant at First Appearance,
          and that this was never properly completed.
          At   the   evidentiary     hearing,   Defendant
          presented examination and argument to the
          effect that he was dissatisfied with the
          mental health check that was performed on him
          while he was incarcerated and that he
          communicated this to Ms. Barger.

Id. at 197.

     Thereafter, the court discussed the testimony presented at the

evidentiary hearing:

               At the evidentiary hearing, Ms. Barger
          testified that she remembered reviewing the
          original paperwork from Defendant's first
          appearance and found that Judge Berger had
          written "order a mental health eval.," which
          Ms. Barger believed referred to the fact that
          Defendant was initially on suicide watch and
          was found to be suicidal upon his arrest. Ms.
          Barger stated she believed that if there were
          to be a mental health evaluation to that
          effect,   Judge   Berger   would   have  been
                              - 17 -
          responsible for directing the jail to perform
          one. The Court asked Mr. Anthony, Defendant's
          postconviciton counsel, if Defendant was
          trying to suggest that Judge Berger wanted
          anything more than to find out if Defendant
          continued to exhibit suicidal tendencies, and
          Mr. Anthony stated he could not determine from
          the wording in the first appearance paperwork
          whether Judge Berger sought a competency
          evaluation or mental health check.[5]

                On cross-examination by Mr. Ferebee, Ms.
          Barger testified she recalled that when Judge
          Berger ordered a mental health evaluation to
          be performed on Defendant at first appearance,
          it had something to do with the fact that
          Defendant was under a suicide watch based on
          statements he made to his wife and a note that
          he had left. Ms. Barger testified that in her
          face-to-face conversations with Defendant, she
          never     perceived     any   suggestion     of
          incompetency, and that she believed an order
          to have Defendant evaluated for competency to
          stand trial was necessary. Ms. Barger stated
          for the record that she does not ordinarily
          receive a copy of the First Appearance form,
          and that she is not even sure she saw
          Defendant's First Appearance form until she
          reviewed it the day preceding the evidentiary
          hearing. She also noted that if Defendant had
          been placed on suicide watch, he would have
          been cleared by the psychiatric staff at the
          jail prior to being released into general
          population.       During Defendant's closing
          argument, the Court noted that there is a
          distinction between a mental health evaluation
          and a competency evaluation and inquired as to
          the notation Judge Berger made regarding
          Defendant's     needing    a   mental    health
          evaluation.    Defendant replied that he was
          placed in "general population" after having
          been on suicide watch for three days, and that
          he had no problems in the general population.



    5
      Apparently, the First Appearance Form submitted to the Court
was redacted during the state court proceeding, prior to its
submission to this Court.     Ex. X, Initial Brief of Appellant
Timothy Charles Draper, Exhibit A.
                              - 18 -
Id. at 197-98.

     The circuit court, after hearing the testimony, applied the

two-pronged Strickland standard to the claim, and found neither

deficient performance nor prejudice:

                To demonstrate prejudice from counsel's
          failure    to    investigate    a    defendant's
          competency, "a petitioner has to show that
          there    exists   'at    least    a   reasonable
          probability that a psychological evaluation
          would have revealed that he was incompetent to
          stand trial.'" Nelson v. State, 43 So.3d 20,
          29 (Fla. 2010) (internal citations omitted)).
          Suicidal indications alone do not create any
          sort of presumption regarding a defendant's
          competency to stand trial. Id. (citing Drope
          v. Missouri, 410 U.S. 162, 95 S. Ct. 896
          (1975)).    Here, Defendant has presented no
          testimony or argument evincing that he was in
          any    way   incompetent    to    stand   trial.
          Additionally, Ms. Barger indicated during the
          evidentiary hearing that, based on her face-
          to-face dealings with Defendant, she never
          believed it was necessary to move for a
          competency determination.      The Court finds
          credible Ms. Barger's testimony that she did
          not find any reason to raise the issue of
          competency based on her face-to-face dealings
          with Defendant and based on the fact that the
          mental health check performed on Defendant by
          psychiatric professionals in prison indicated
          he was fit for release into the general
          population.     Thus, the Court finds Ms.
          Barger's decision not to raise the issue of
          Defendant's competency does not constitute
          deficient performance.     Moreover, the Court
          finds Defendant has failed to establish
          prejudice because Defendant has provided no
          evidence suggesting a psychological evaluation
          would have revealed he was incompetent to
          stand trial.    Defendant acknowledged at the
          evidentiary hearing his sole basis for raising
          the issue of Ms. Barger's failure to move for
          a competency determination was that "if Ms.
          Berger ordered for me to have a mental health
          evaluation, I just wanted to make sure I had
          what she ordered."     The testimony elicited
                               - 19 -
          from Defendant by the Court at the evidentiary
          hearing supports a conclusion that Defendant
          misconstrued Judge Berger's order at first
          appearance to have a mental health evaluation
          performed based on Defendant's [sic] being
          placed on suicide watch as an order to
          determine whether Defendant was competent to
          stand trial. For these reasons, ground five
          will be denied.

Ex. T at 198-99.

     Petitioner has not rebutted the circuit court's credibility

and factual determinations with clear and convincing evidence. See

28 U.S.C. §2254(e). Furthermore, Petitioner is unable to establish

the state court decision denying this ground was contrary to or an

unreasonable application of federal law.     The record demonstrates

the circuit court properly applied the Strickland standard and

found no deficient performance, nor prejudice.

     Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 5th DCA adopted the reasoning

of the trial court in denying the Rule 3.850 motion.    The state has

not attempted to rebut this presumption.       Deference under AEDPA

should be given to the last adjudication on the merits provided by

the 5th DCA.   Ex. AA.   Upon review, the Florida court's decision is

not inconsistent with Supreme Court precedent, including Stickland

and its progeny.   The state court's adjudication of this claim is

not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.        As such,

ground three is due to be denied.



                                - 20 -
     To the extent Petitioner raises an additional claim of trial

court error (the trial court erred in allowing Petitioner to

proceed to trial without conducting a competency hearing) under

ground three, Respondents contend the claim is unexhausted and

procedurally defaulted as it should have been raised on direct

appeal.   Response at 9-10,   24.      Respondents note Petitioner first

raised this claim of trial court error on appeal of the denial of

the Rule 3.850 motion.    Id. at 10.      See Ex. X at 24-25.     As such,

Respondents submit, the claim was not presented in a procedurally

correct manner and is procedurally barred.

     Upon   review,   however,   the    last   state   court   rendering   a

judgment did not clearly and expressly state that its judgment

rests on a state procedural bar.        Alderman v. Zant, 22 F.3d 1541,

1549 (11th Cir.), cert. denied, 513 U.S. 1061 (1994). Of note, the

5th DCA affirmed per curiam, without a written opinion.            Ex. AA.

Additionally, the state, in its answer brief, did not address an

issue of trial court error.       Ex. Y at 26-28.       Not only did the

state make no mention of it, the state also made no assertion of

procedural default in its brief.

     "A procedural default bars the consideration of the merits of

an issue in federal court only when the state court itself applies

the procedural default rule."          Dobbert v. Strickland, 718 F.2d

1518, 1524 (11th Cir. 1983) (per curiam) (citation omitted), cert.

denied, 468 U.S. 1220 (1984).       This Court cannot find the 5th DCA

employed a procedural default rule based on the record.           However,

                                 - 21 -
to the extent the claim of trial court error is properly before

this Court, it is due to be denied on its merits.

       The record shows, upon his arrest, Petitioner was placed on

suicide watch for three days, and thereafter returned to general

population.     Ex. S at 503-504.     Petitioner had no problems in

general population.    Id. at 504.    The circuit court noted, upon

cross examination of Ms. Barger, she testified Judge Berger ordered

a mental health evaluation at first appearance because Petitioner

was on suicide watch due to statements he made to his wife and a

note he left.   Ex. T at 197.   Furthermore, Mr. Barger testified she

never perceived any signs of incompetency.     Ex. S at 474.

       Based on this record, the trial court did not err in allowing

Petitioner to proceed to trial without conducting a competency

hearing. At most, Petitioner has shown there was some concern that

Petitioner, upon his arrest, was suicidal, but he was removed from

suicide watch after three days and placed in general population,

without incident.     Defense counsel attested she never had any

concerns that Petitioner was incompetent or ever believed he needed

to be evaluated concerning his competency to stand trial. Ex. S at

474.    The trial record itself does not support a contention of

incompetency.    The Court finds the trial court did not err in

failing to require a competency hearing.      As such, this part of

ground three is due to be denied.




                                - 22 -
                          D.   Ground Four

       In ground four, Petitioner claims the post conviction court

committed reversible error in failing to conduct an adequate

Faretta hearing prior to allowing Petitioner to represent himself

during the evidentiary hearing, resulting in a denial of due

process of law.    Petition at 9.   This claim does not present a

viable claim for post conviction relief:

           The Supreme Court has long held that there is
           no   constitutional   right   to   counsel   in
           post-conviction proceedings, even in capital
           cases, which necessarily means that a habeas
           petitioner     cannot   assert     a    viable,
           freestanding claim for the denial of the
           effective assistance of counsel in such
           proceedings. See Coleman v. Thompson, 501 U.S.
           722, 752, 111 S.Ct. 2546, 2566, 115 L.Ed.2d
           640 (1991); see also 28 U.S.C. § 2261(e) ("The
           ineffectiveness or incompetence of counsel
           during   State    or  Federal    postconviction
           proceedings in a capital case shall not be a
           ground for relief in a proceeding arising
           under section 2254.").

Chavez,742 F.3d at 944–45.

       Since there is no constitutional right to counsel in post

conviction proceedings, there is no viable, freestanding claim for

the denial of effective assistance in those proceedings.     Id. at

944.    Indeed, "[l]ongstanding U.S. Supreme Court precedent holds

that a habeas petitioner cannot assert a viable, freestanding claim

for the denial of the effective assistance of state collateral

counsel in post-conviction proceedings."     Lambrix v. Sec'y, Fla.

Dep't of Corr., 756 F.3d 1246, 1263 (11th Cir. 2014) (citations

omitted), cert. denied, 135 S.Ct. 64 (2014), 135 S.Ct. 1894 (2015).
                              - 23 -
        As there is no constitutional right to counsel in post

conviction proceedings, error, if any, in the court's failure to

conduct an adequate Faretta hearing during the course of the

evidentiary hearing does not rise to the level of a constitutional

violation.      Thus, Petitioner fails to present a viable claim for

post     conviction     relief.       Cf.    28     U.S.C.     §    2254(i)      ("The

ineffectiveness or incompetence of counsel during Federal or State

collateral post-conviction proceedings shall not be a ground for

relief in a proceeding arising under section 2254.").

        Generally:     "defects in state collateral proceedings do not

provide a basis for habeas relief."               Carroll v. Sec'y, DOC, 574

F.3d 1354, 1365 (11th Cir.) (citations omitted), cert. denied, 558

U.S. 995 (2009).       As such, the claim raised in ground four is not

a claim of constitutional dimension.                Alston v. Dep't of Corr.,

Fla.,    610    F.3d   1318,    1325-26     (11th    Cir.)    (recognizing       that

challenges to a collateral proceeding do not undermine the legality

of     the     conviction      itself;    therefore,         habeas     relief     is

inappropriate), cert. denied, 562 U.S. 1113 (2010).                      The Court

finds Petitioner has failed to present a claim of constitutional

dimension; therefore, he is not entitled to habeas relief on ground

four.

                                E.   Ground Five

        In   ground    five,   Petitioner     claims    his        "conviction    was

illegally obtained when the court accepted Petitioner's plea using

a legally insufficient plea colloquy." Petition at 11. The record
                              - 24 -
demonstrates Petitioner, in his Rule 3.850 motion, raised a similar

claim in ground six of the motion.            Ex. Q at 33.       On appeal of

denial of the Rule 3.850 motion, Petitioner raised the following

claim: "[l]ower court erred in summarily denying Defendant's ground

six claim regarding the legally insufficient plea colloquy used by

the trial court.       Defendant's plea was not intelligently entered,

thereby rendering the plea void."        Ex. X at iii.    See id. at 26-27.

     Respondents, in their answer brief, relying on Davis v. State,

153 So.3d 399 (Fla. 1st DCA 2014) (per curiam) (where defendant

does not challenge any factual findings or conclusions made by the

trial court; challenge the legal authorities relied upon by the

court; or dispute the sufficiency of the attached record to support

the denial, the defendant has abandoned the issue and essentially

conceded the trial court was correct), argue abandonment of the

issue because Petitioner's argument was legally insufficient to

present an issue on appeal, "as Draper fails to address the trial

court's factual or legal findings or supporting attachments in

anyway [sic]."        Ex. Y at 29.     Respondents suggest Petitioner's

failure   in   this    regard   is   comparable   to   failing   to   brief   a

particular ground on appeal after receiving an evidentiary hearing

on that ground raised in a Rule 3.850 motion, resulting in a waiver

of the issue, citing Williams v. McDonough, No. 8:02-cv-965-T-

30MAP, 2007 WL 2330794, at *2 (M.D. Fla. Aug. 14, 2007) (after

receiving an evidentiary hearing, Petitioner was required to file


                                     - 25 -
a brief, he filed a brief, but failed to address the ground,

constituting waiver of that ground).        See Response at 11.

       In sum, Respondents contend Petitioner's failure to properly

brief the issue on appeal of denial of the Rule 3.850 motion means

the claim is unexhausted, defaulted, and procedurally barred.           Id.

at 11-12. Upon review, by failing to adequately brief the claim on

appeal of the denial of his Rule 3.850 motion, Petitioner failed to

give   the   state   courts   one   full   opportunity   to   resolve   any

constitutional issue related to the claim.

       Ordinarily, a petitioner must exhaust state court remedies

prior to presenting a claim to this Court:

                  An applicant's federal writ of habeas
             corpus will not be granted unless the
             applicant exhausted his state court remedies.
             28 U.S.C. § 2254(b), (c). A claim must be
             presented to the highest court of the state to
             satisfy the exhaustion requirement. O'Sullivan
             v. Boerckel, 526 U.S. 838 (1999) ; Richardson
             v. Procunier, 762 F.2d 429, 430(5th Cir.
             1985); Carter v. Estelle, 677 F.2d 427,
             443(5th Cir. 1982). In a Florida non-capital
             case, this means the applicant must have
             presented his claims in a district court of
             appeal. Upshaw v. Singletary, 70 F.3d 576, 579
             (11th Cir. 1995). The claims must be presented
             in State court in a procedurally correct
             manner. Id. Moreover, the habeas applicant
             must have presented the State courts with the
             same federal constitutional claim that is
             being asserted in the habeas petition. "It is
             not sufficient merely that the federal habeas
             petitioner has been through the state courts
             ... nor is it sufficient that all the facts
             necessary to support the claim were before the
             state courts or that a somewhat similar
             state-law claim was made." Kelley v. Sec'y,
             Dep't of Corr., 377 F.3d 1317 (11th Cir. 2004)
             (citing Picard v. Connor, 404 U.S. 270, 275–76
                                 - 26 -
          (1971)); Anderson v. Harless, 459 U.S. 4, 6
          (1982). A petitioner is required to present
          his claims to the state courts such that the
          courts   have  the   "opportunity   to   apply
          controlling legal principles to the facts
          bearing upon [his] constitutional claim."
          Picard v. Connor, 404 U.S. 270, 275–77 (1971).
          To satisfy this requirement, "[a] petitioner
          must alert state courts to any federal claims
          to allow the state courts an opportunity to
          review and correct the claimed violations of
          his federal rights." Jimenez v. Fla. Dep't of
          Corr., 481 F.3d 1337 (11th Cir. 2007) (citing
          Duncan v. Henry, 513 U.S. 364, 365 (1995).)
          "Thus, to exhaust state remedies fully the
          petitioner must make the state court aware
          that the claims asserted present federal
          constitutional issues." Snowden v. Singletary,
          135 F.3d 732, 735 (11th Cir. 1998).

Aguilera v. Jones, No. 15-CV-20406, 2016 WL 791506, at *7 (S.D.

Fla. Jan. 13, 2016), report and recommendation adopted by No.

15-20406-CIV, 2016 WL 932808 (S.D. Fla. Mar. 10, 2016).

     The record shows Petitioner failed to adequately brief the

claim on appeal of the denial of his post conviction motion,

constituting abandonment.   Thus, Petitioner abandoned the claim in

his failure to properly brief the issue, resulting in the claim

being unexhausted; "[a]n appellant who presents no argument as to

why a trial court's ruling is incorrect on an issue has abandoned

the issue—essentially conceded that denial was correct."    Davis,

153 So.3d at 401 (quoting Prince v. State, 40 So.3d 11, 13 (Fla.

4th DCA 2010)).   The claim is also procedurally defaulted as it is

abundantly clear that this unexhausted claim would be procedurally

barred in state court.


                               - 27 -
     There are allowable exceptions to the procedural default

doctrine; "[a] prisoner may obtain federal review of a defaulted

claim by showing cause for the default and prejudice from a

violation of federal law."            Martinez v. Ryan, 566 U.S. 1, 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)). Petitioner

has not shown cause and prejudice nor a manifest injustice will

result if this claim is not addressed its merits.                 Although a

petitioner may obtain review of the merits of a procedurally barred

claim if he satisfies the actual innocence "gateway" established in

Schlup v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.

The gateway is meant to prevent a constitutional error at trial

from causing a miscarriage of justice and "'the conviction of one

who is actually innocent of the crime.'" Kuenzel v. Comm'r, Ala.

Dep't of Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam)

(quoting Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004

(2013).   The fundamental miscarriage of justice exception is only

available in extraordinary cases upon a showing of "'actual'

innocence" rather than mere "'legal' innocence."             Johnson v. Ala.,

256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted), cert.

denied, 535 U.S. 926 (2002).           With respect to this unexhausted

ground, Petitioner has failed to identify any fact warranting the

application of the fundamental miscarriage of justice exception.

     In   light   of   the   above,    the   Court   finds   ground   five   is

unexhausted and procedurally defaulted.          As Petitioner has failed

to establish cause and prejudice or any factors warranting the
                            - 28 -
application of the fundamental miscarriage of justice exception to

overcome the default, ground five is procedurally barred and due to

be denied as barred.

       Alternatively, this claim is due to be denied on its merits.

In ground six of his Rule 3.850 motion, Petitioner claimed his

conviction was illegally obtained through a legally insufficient

plea   colloquy,   accepted    by    the     trial    court.      Ex.   Q   at   33.

Petitioner    argued,   but    for     the    illegally        insufficient      plea

colloquy,    Petitioner's     mental    health       history    would   have     been

disclosed to the court and the deficiency of the DNA evidence would

have been apparent.     Id.

       The matter of DNA testing and counsel's alleged failure to

request a defense DNA expert to rebut the testimony of the state's

DNA expert regarding touch DNA that was found on the firearm was

fully addressed in the trial court's Order Following Evidentiary

Hearing on Defendant's Amended Motion for Postconviction Relief.

Ex. T at 185-90. The trial court found the state primarily focused

on circumstantial evidence to prove Petitioner's possession of the

firearm, pointing to the victim's testimony and sworn statements

that Petitioner possessed the firearm and held a gun to the

victim's head.     Id. at 189.       Also, the trial court recognized the

state did not rely heavily on the DNA evidence to establish

Petitioner possessed it.       Id.    The trial court referenced Ms. Jill

Barger's [defense counsel] evidentiary hearing testimony:                        "she

knew the DNA procured from the weapon was 'slim to nothing,' and
                             - 29 -
that it did not appear to her that the State was relying upon the

DNA to prove the firearm was in Defendant's possession."      Id. at

187.

       Also, upon review of the trial record, the Court is convinced

the plea proceeding was not inadequate.     After the jury trial on

Counts I, III, and IV, Petitioner entered a plea of nolo contendere

to the charge of possession of a firearm by a convicted felon,

Count II. Tr. at 363-64. The defense did not dispute Petitioner's

prior felony convictions.   Id. at 364.   Petitioner's counsel said:

                 The   jury  made   a   finding  in   the
            deliberation that you possessed a firearm in
            the commission of the aggravated battery. So
            based on their finding that you possessed a
            firearm and you're a convicted felon, this
            ruling - it's almost impossible to not - to
            dispute that charge.

                 So in the interest of economy and
            everything else, I was going to enter a plea
            of no contest. It's a plea of convenience.
            You neither admit nor deny it. Based on where
            we're at right now, I think it's the best and
            easiest thing to do.

Id. at 367.

       The trial court asked Petitioner if that is what he wanted to

do, and Petitioner responded in the affirmative.    Id.   Petitioner,

after being placed under oath, said he wanted to enter a plea to

the second-degree felony charge of possession of a firearm by a

convicted felon.    Id. at 367-68.   The court advised Petitioner of

the maximum possible punishment. Id. at 368. Petitioner testified

he was forty-nine years of age, and he completed an eighth grade

                               - 30 -
education and could read and write.     Id.   Petitioner testified he

was married, worked in recycle, and is a United States citizen.

Id. at 369.    When asked, "[h]ave you ever been treated for any

mental or emotional disability, that you now suffer from any mental

illness[,]" he responded no.   Id.    Petitioner denied having taken

any narcotic drugs or alcohol in the past twenty-four hours.      Id.

He admitted he had been convicted of a crime that involved sexual

violence or sexual motivation.   Id.    The court advised Petitioner

that he may be subject to civil commitment under the Jimmy Ryce

Act, and Petitioner confirmed he understood.     Id. at 369-70.

      The trial court advised Petitioner of his constitutional

rights, including the right to remain silent, the right not to be

compelled to testify against himself, the right to be represented

by an attorney, the right to plead not guilty, the right to trial

by jury, the right to confront witnesses against him, and the right

to compel the attendance of witnesses to testify in his behalf.

Id. at 370-71.   The court pointed out the state's burden of proof

beyond and to the exclusion of every reasonable doubt. Id. at 371.

Petitioner confirmed that he heard and understood his rights.     Id.

Petitioner stated he understood that by entering a plea of no

contest he was giving up his rights and there would not be a trial.

Id.   Petitioner also confirmed he understood that for purposes of

the possession of a firearm count, he would not be denying the

facts.   Id.


                               - 31 -
       In    addition,     Petitioner      responded    affirmatively       that    he

understood he would be giving up his right to appeal all matters

except that of an illegal sentence or the circumstances surrounding

the entry of the plea.           Id. at 372.     He denied that anyone had used

force, threats, pressure, or intimidation to get him to enter the

plea of no contest.              Id.    He further denied that anyone had

promised him anything.           Id.

       The state proffered the facts and stated that Petitioner, on

October 8, 2011, in St. Johns County, Florida, did knowingly

possess a firearm after being convicted of a felony.                        Id.    The

defense      stipulated     to    the   prior    offenses.      Id.    at    372-73.

Petitioner confirmed he had not been promised anything.                       Id. at

373.      Finally, the court asked Petitioner if he believed the plea

of   no     contest   to   the    charge   was    in   his   best    interest,     and

Petitioner responded affirmatively.               Id. at 374.       With that, the

court found Petitioner alert and intelligent, that he understood

the nature and consequences of pleading no contest to the charge,

and found a factual basis to sustain the plea.                 Id.    Finally, the

trial court accepted the plea.             Id.

       Solemn declarations in open court carry a strong presumption

of verity.       Petitioner has not overcome this presumption.                    This

Court should look to contemporaneous evidence to substantiate

Petitioner's expressed preferences, and it is obvious, based on the

record, that Petitioner decided to plead nolo contendere to the

offense of possession of a firearm by a convicted felon.                    As noted
                              - 32 -
by his counsel at the evidentiary hearing, the jury had already

found, during the course of the aggravated assault of the victim,

Petitioner actually possessed a firearm.      Ex. D at 90.     Petitioner

did not deny he was a convicted felon.        Tr. at 372-73.     Notably,

the record references his prior convictions.          Id. at 372.

      Although Petitioner summarily states he had "significant

mental    health   issues,"   he   offers   nothing    to   support   that

contention. In fact, Petitioner denied having mental health issues

on the record during the plea colloquy.6      Tr. at 369.

      Petitioner also summarily states there was DNA that could have

exonerated him.    Petitioner has not identified any DNA that could

have exonerated him. At most, based on the trial record, there was

extremely low, statistically speaking, DNA evidence (1 in 4, with

results at one out of 13 markers) offered against Petitioner by the

state, which the state's expert admitted upon cross examination

could have been from a family member or someone else.         Tr. at 245-

46.   As noted by the trial court, "Ms. Barger [defense counsel]

felt she was able to cross-examine the FDLE expert to bring out the

fact that the DNA was not extremely reliable."              Ex. T at 187.

Furthermore, Ms. Barger believed another DNA expert would have

testified similarly to the results of the DNA tests; therefore, an




      6
       Petitioner was placed on suicide watch for three days upon
his arrest, but he was released to general population. Ex. S at
504.    Petitioner testified he had no problems in general
population. Id.
                              - 33 -
additional expert's testimony would have been duplicative and

unproductive.     Id.

        Based on all of the above, Petitioner is not entitled to

relief on the fifth ground of the Petition and it is due to be

denied.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.7        Because this Court

has   determined    that   a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be




      7
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                  - 34 -
filed in this case.   Such termination shall serve as a denial of

the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 11th day of

July, 2019.




sa 7/8
c:
Timothy C. Draper
Counsel of Record




                             - 35 -
